                                    Case
                                    Case 1:17-cr-00622-CM Document 33
                                         1:17-cr-00622-CM Document      Filed 02/20/20
                                                                   34 Filed   02/21/20 Page
                                                                                        Page 11 of
                                                                                                of 11
                                                                    U.S. Department of Justice

                                                                               United States Attorney
                                                                               Southern District of New York                                                      _ ,•,, r·• C' ,- f\
                                                                                                                                        . r'O rNUUr,~t.v
                                                                                                                                   t\J~tN\    -
                                                                               The Silvio J Mollo Building
                                                                               One Saini Andrew's P/a=a
                                                                               New York, New York 10007
                                                                                                                                                           ·z.o
                                                                                February 20, 2020                             z_       ( l
                                                                                                                                       -i, I      2-,•
                                                                                                                                                                    ~ Yo?:
                                                                                                                                                                                             -0



         BY ECF AND EMAIL                                                                                       j         ,    ~              J0vvk z_
                                                                                                                                                                       1
                                                                                                                                                                                    fc/J1•~1{
         The Honorable Co Ileen McMahon                                                II\ A~ v -            iJ'<v \ f                      ✓   r __ .fk4<-✓ f ,r-ci "(,
         Chief united States District Judge                                            l- \
         Southern District of New York
                                                                                                 ,_
                                                                                              £\..,
                                                                                                      ,;;,
                                                                                                       7
                                                                                                           '7   A   () .,.
                                                                                                           t -;,U " ' -            I   '°
                                                                                                                                       (,       ..l(Vv

                                                                                                                                                  t
                                                                                                                                                      ~0\11, . '-\ v,
                                                                                                                                                             ~v
                                                                                                                                                                       ..   ,L ._.,,.
                                                                                                                                                                                              j..
                                                                                                                                                                                              ,
                                                                                              f"                     j_        1
                                                                                                                                            ..JlD \                          Qoulf
         500 Pearl Street                                                                          6-l\J   p~                 'v"'l                   ~Ii,,hrO ~,t,                         ~
         New York, NY 10007                                                                     \\ ~ ,, ('<V'tt. ~      l,,vvw\ 0 ~.,. ·
                                                                                            ~,JYY" ~ }             ~            ~ 4      S                                  ~et+l
                          Re:            United States v. Andres Idelfonso, 17 Cr. 622 (CM)     ~~'-~'='          ~fi;,, t,(}t'z (ov~~
                                                                                                                 7
         Dear Chief Judge McMahon:
                                                                                                                \ I---)
                                                                                                                     \
                                                                                                                              J(_IN-v
                                                                                                                                   W' ~ f'+"'
                                                                                                                                                      A,   l,~
                                                                                                                                                          , ~ , vv
                                                                                                                                                                            -
                                                                                                                                                                             t   l'\J
                                                                                                                                                                                            vi.,:,_,
                                                                                                                                                                                        "\II\
                                                                                                                          111
                                                                                                                     '-'(, ~'-                   \fl Cl                          ,Lt,,.
                                                                                                                                                                                        1
                The Government writes in advance of the conference currently scheduled in this matter                                                                       ~11"'                   •

         for February 26, 2020, at 3 :30 p.m. As explained below, the Government agrees with defense
         counsel that an adjournment of approximately four months would be appropriate.

                 On May 9, 2019, the Probation Office charged the defendant with violating the terms of
         his supervised release. The specifications relate to an assault and slashing the defendant allegedly
         committed on April 18, 2019, for which the Queens County District Attorney's Office is
         currently prosecuting the defendant.

                The Government has spoken to the Assistant District Attorney in charge of the matter and
         has learned that a suppression hearing in the case is scheduled for March 25, 2020. The
         Government asked the defendant's counsel in this matter, Mr. Flo'od, how he would like to
         proceed in light of the foregoing, and Mr. Flood requested that this matter be adjourned for
         approximately four months. Such an adjournment seems appropriate to the Government so that
         the defendant's Queen County case can develop and possibly reach a resolution.

                                                                                Respectfully submitted,

                                                       ... . ,,
                                                            ,
                                                                                GEOFFREY BERMAN
                                                                  "
!
    ·n-c.,•:-- .r, ('1!1-"'"~ , ,
    ~uu-       ~ 0 ....... 1·'1.1                                               United States Attorney for the
,j LOCU\:iENT                                                                   Southern District ofNew York
I
l f:L::.cr:-:.·;,~JCALLY FILED !
                                                                1'          By:/4.,,,,.,,.,,,,_,
    .: : ~ '-: -~•): i/J--1 )de
     .., ,.... ./.!,

                                                                :11             Justin V. Rodriguez
                                    - - ~--:- _,, ~ ~-~..+:                     Assistant United States Attorney
                                                                                (212) 637-2591

         cc:               Christopher Flood, Esq. (by ECF)
                           U.S. Probation Officer Maritza Almonte (by email)
